DETAILED ACTION
This correspondence is in response to the communications received October 13, 2020.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, and in particular claims 1, 9 and 15, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pillars being formed of remaining semiconductor substrate (110 in Fig. 2B) after semiconductor material layer (130) is formed, does not reasonably provide enablement for the pillars to have the breadth as currently claimed in claims 1, 9 and 15, where merely claims that “a substrate, comprising … a plurality of pillars” (from claim 1 for example).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  Essentially the the substrate to be “comprising” … “a plurality of pillars” has been analyzed in the following manner.  First, MPEP 2111.03 defines comprising as, The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. .

    PNG
    media_image1.png
    403
    445
    media_image1.png
    Greyscale

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “a substrate, comprising … a plurality of pillars” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written 
B. The nature of the invention;
Creating pillars made out of the semiconductor substrate, the pillars encircle the active area, and the pillars act to prevent crack propagation.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art which could bridge the discrepancy highlighted in this scope of enablement rejection.  The Applicant only discloses semiconductor pillars for crack stop purposes.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Applicant’s Claim to Figure Comparison


    PNG
    media_image2.png
    686
    670
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    639
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    365
    375
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    403
    445
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1A-3, a semiconductor device, comprising:

a substrate (110, ¶ 0018), comprising a planar portion (“channel forming regions 112”, ¶ 0013) and a plurality of pillars on a periphery of the planar portion (pillars in region outside of 112), 

wherein the pillars are shaped as rectangular columns (regions of 110 under 122, are shown to be rectangular in plan view and also in cross sectional view), and corners of two of the pillars at the same side of the planar portion are aligned in a horizontal direction or a direction perpendicular to the horizontal direction (support found in ¶ 0035, 0037, as is best understood the pillars are shown as the semiconductor substrate 110, after masking 122 and epitaxy conversion of some parts of 110, converted to 130 as can be seen in the steps from Figs. 2A to 2B); and




Regarding claim 9, the Applicant discloses in Fig. 1A-3, a semiconductor device, comprising:

a substrate (110) including a main region (112) and a periphery region (outside of 112, where 122 masks reside) surrounding the main region (112 is surrounded by outside region of 110 which has many 122), 

the substrate comprising a first portion (110 in region 112) in the main region and the periphery region (110 outside of 112) and a plurality of second portions (122, this is analogous to the pillars of claim 1) on the first portion in the periphery region (122 are in region outside of 112), wherein the second portions are shaped as rectangular columns (122 are rectangles in top view and also in cross section); and

a semiconductor layer (130) over the first portion (130 over 112) and between the second portions (130 between 122 outside of 112),  

wherein a first imaginary connecting line (132a) is formed between corners of two of the second portions at the same side of the periphery region (two 122 with connecting 132a), and the 

Regarding claim 15, the Applicant discloses in Fig. 1A-3, a semiconductor device, comprising:

a substrate (110) comprising a planar portion (112) and a plurality of pillars on a periphery of the planar portion (pillars identified by the masks over them 122, located outside of 112), 

wherein the pillars are shaped as rectangular columns (regions of 110 under 122, are shown to be rectangular in plan view and also in cross sectional view), an imaginary connecting line is formed between corners of two of the pillars on opposite sides of the substrate (CL2), and the imaginary connecting line is neither parallel to nor perpendicular to a horizontal direction (as shown in Fig. 1A);

a plurality of channel layers (134, 136) over the substrate and between the pillars (over 110 and in region 112);

an isolation structure (140) between the pillars (130 between noted pillars) and the channel layers (140 between channels 134, 136); and

a gate structure (160) over the channel layers (160 over 134, 136 in Fig. 2D).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US 2011/0140245) in view of Dyer et al. (US 2015/0325531) in view of Farooq et al. (US 2014/0339703).

    PNG
    media_image5.png
    503
    759
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    558
    768
    media_image6.png
    Greyscale

Regarding claim 1, the prior art of Lane discloses in Fig. 3B and 4, provided above, a semiconductor device, comprising:

a substrate (silicon substrate 12A, ¶ 0082), comprising a planar portion (region of upper surface of 12A where 50A is not present) and an edge structure (50A) on a periphery of the planar portion (region of 12A where 50A are located), 

wherein the edge structure is shaped as rectangular and has line segments that are aligned in a horizontal direction or a direction perpendicular to the horizontal direction (as can be seen in Figs. 3B and 4, 50A surround the center region and are generally shaped as a rectangle if the 

a semiconductor layer over the planar portion and surrounding the edge structures (active device layer 14A, ¶ 0082 is over the planar portion of 12A not covered by 50A and 14A is on either side of 50A).

First, Lane does not disclose,
wherein the edge structure is composed of a plurality of pillars.

    PNG
    media_image7.png
    427
    815
    media_image7.png
    Greyscale

Dyer teaches both arrangements of the continuous and plural crack stop as well established knowledge in the art.  Dyer discloses in Figs. 14 and 15, shown above, wherein it is commonly known in the art that crack stop structures can either be formed in continuous surrounding shape as can be seen in Fig. 15, where the active central region is protected by the continuous crack stop structure (130, ¶ 0060, in crack stop region 30), and also it is known that 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the edge structure is composed of a plurality of pillars,

in the invention or system of Lane as taught by Dyer, for the purpose of aiding in the prevention of propagation of cracks and defects.  This motivation statement is provided by Dyer in paragraph 0059 which is discussing the arrangement of Fig. 14.

Second, Lane does not disclose,
“wherein the pillars are shaped as rectangular columns, and corners of two of the pillars at the same side of the planar portion are aligned in a horizontal direction or a direction perpendicular to the horizontal direction”.

    PNG
    media_image8.png
    556
    688
    media_image8.png
    Greyscale

Farooq discloses in Fig. 7C, provided above, wherein the plural crack stop elements (e.g. the pillars) are formed in rectangular shape in plan view, thus Farooq discloses,
wherein the pillars are shaped as rectangular columns (as shown above in Fig. 7C, the segmented crack stops are rectangular shaped), and corners of two of the pillars at the same side of the planar portion are aligned in a horizontal direction or a direction perpendicular to the horizontal direction (corners of any two segments align either vertically or perpendicularly if the segments are at a corner).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

rectangular columns, and corners of two of the pillars at the same side of the planar portion are aligned in a horizontal direction or a direction perpendicular to the horizontal direction”,

in the invention or system of Lane as taught by Farooq, for the purpose of having crack stop protection that requires less material to accomplish the purpose.

Finally, Lane does not disclose,
“a semiconductor layer … between the pillars.”

Lane does disclose in Fig. 3B, where a semiconductor substrate 12A has another semiconductor formed thereon.  Then a hole (in this instance a trench) is formed in 14A and subsequently filled with metal to act as a crack stop element, ¶ 0020.  What lane shows is a continuous crack stop that is surrounded by the semiconductor material 14A, but since Lane does not show a segmented crack stop, the opportunity for the semiconductor layer to be between the pillars (e.g. crack stops) is not presented.  However, if one were to modify the invention of Lane as shown by Dyer above, it would be the case that segmented holes filled with metal would necessarily have “a semiconductor layer … between the pillars” after the Dyer modification occurs.

With respect to the limitation “a semiconductor layer … between the pillars”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lane’s continuous crack stop arrangement with a segmented crack stop arrangement, KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).

B. KSR rational B simple substitution,  known elements, predictable results
(1) a finding that the prior art contained a device(method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

Regarding claim 2, Lane et al. disclose the semiconductor device of claim 1, wherein a top width and a bottom width of one of the pillars are substantially the same (50A is shown in this manner as can be seen in Fig. 3B, shown above).

Regarding claim 3, Lane et al. disclose the semiconductor device of claim 1, wherein the pillars are disposed at each side of the planar portion (pillars as shown on either side of Lane’s device area as can be seen in Fig. 4, provided above).

Regarding claim 5, Lane et al. disclose the semiconductor device of claim 1, wherein corners of two of the pillars at different sides of the planar portion are not aligned in the horizontal direction or the direction perpendicular to the horizontal direction (this can be seen as shown by Farooq discloses in Fig. 7C).

Regarding claim 6, Lane et al. disclose the semiconductor device of claim 1, wherein sidewalls of the two of the pillars are aligned in the horizontal direction or the direction perpendicular to the horizontal direction (both Farooq in Fig. 7C and Dyer shows this in Fig. 14).

Regarding claim 7, Lane et al. disclose the semiconductor device of claim 1, wherein misfit defects of the semiconductor layer surrounded by the periphery are less than misfit defects of the semiconductor layer surrounded in the periphery (any cracks that include internally created cracks will be prevented from propagating to the central area by the presence of the crack stops which act as a physical barrier to intrusion by outer generated cracks, this is the purpose of crack stop elements as shown by Lane, Dyer and Farooq).  From paragraph 0017, “The dicing process often causes cracks that damage Active Areas (AA) of the chips. Such cracking can damage the devices and metallization on the semiconductor chips. To prevent such damage, the crackstops 50A/50B have been provided along the perimeter of the chips 10A/10B to interrupt propagation of cracks beyond them”.


    PNG
    media_image9.png
    655
    436
    media_image9.png
    Greyscale

Regarding claim 9, the prior art of Lane discloses in Fig. 3B and 4 (annotated by Examiner and provided immediately above), a semiconductor device, comprising:

a substrate (silicon substrate 12A, ¶ 0082) including a main region (central region of upper surface of 12A, where 50A is not present, also identified as “main region” in annotated Fig. 4) and a periphery region (upper surface region of 12A where 50A is present and outer regions of 12A outside of the central region and where 50A is located, also identified as “periphery region” in annotated Fig. 4) surrounding the main region (as can be seen in Fig. 4), 

the substrate (12A) comprising a first portion in the main region (top surface of 12A in centrally identified “main region”) and the periphery region (“periphery region”, where 50A is not located), and 

a second portion (50A) on the first portion (“periphery region”) in the periphery region (“periphery region”, where 50A is located), and

a semiconductor layer (14A, “FIRST CHIP FEOL”, chip is disclosed to signify a semiconductor chip, at least discussed in ¶ 0002) over the first portion (14A on 12A) and on the other side of the second portions (parts of 12A and 14A are on the outside of ring 50A).

First, Lane does not disclose,
“a plurality of second portions on the first portion in the periphery region”.

    PNG
    media_image7.png
    427
    815
    media_image7.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a plurality of second portions on the first portion in the periphery region”,

in the invention or system of Lane as taught by Dyer, for the purpose of aiding in the prevention of propagation of cracks and defects.  This motivation statement is provided by Dyer in paragraph 0059 which is discussing the arrangement of Fig. 14.

Second, Lane does not disclose,
“wherein the second portions are shaped as rectangular columns”.

Farooq discloses in Fig. 7C, provided above, wherein the plural crack stop elements (e.g. the pillars) are formed in rectangular shape in plan view, thus Farooq discloses,
rectangular columns (as shown above in Fig. 7C, the segmented crack stops are rectangular shaped).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the second portions are shaped as rectangular columns”,

in the invention or system of Lane as taught by Farooq, for the purpose of having crack stop protection that requires less material to accomplish the purpose.

Third, Lane does not disclose,
“a semiconductor layer … between the second portions”.

Lane does disclose in Fig. 3B, where a semiconductor substrate 12A has another semiconductor formed thereon.  Then a hole (in this instance a trench) is formed in 14A and subsequently filled with metal to act as a crack stop element, ¶ 0020.  What lane shows is a continuous crack stop that is surrounded by the semiconductor material 14A, but since Lane does not show a segmented crack stop, the opportunity for the semiconductor layer to be between the pillars (e.g. crack stops) is not presented.  However, if one were to modify the invention of Lane as shown by Dyer above, it would be the case that segmented holes filled with metal would between the pillars” after the Dyer modification occurs.

With respect to the limitation “a semiconductor layer … between the second portions”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lane’s continuous crack stop arrangement with a segmented crack stop arrangement, since it was well known in the art that as shown by Dyer to use either continuous or segmented crack stop arrangements. Using segmented crack stop arrangements is a common practice in the art for the purpose of having crack stop protection that requires less material to accomplish the crack stop structure. Further, “[c]ommon sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).

B. KSR rational B simple substitution,  known elements, predictable results
(1) a finding that the prior art contained a device(method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and


Lastly, and it should be noted that this is not a combination rejection, in this particular last portion of the rejection, but a result of the combination rejections made above.  So because Lane does not disclose a plural crack stop arrangement, Dyer and Farooq have been utilized to modify Lane’s crack stop to be a segmented arrangement of plural metallic structures surrounding an active area.  With that modification, Lane in view of the secondary references would then be oriented to disclose,
“wherein a first imaginary connecting line is formed between corners of two of the second portions at the same side of the periphery region, and the semiconductor layer has at least one misfit defect along the first imaginary connecting line in the periphery”.

Generally speaking, any cracks that include internally created cracks will be prevented from propagating to the central area by the presence of the crack stops which act as a physical barrier to intrusion by outer generated cracks, this is the purpose of crack stop elements as shown by Lane and Farooq.  Lane discusses the presence of cracks and the means by which to stop them from entering the active region by the use of crack stop structures in paragraphs 0007, 0009, 0013, 0017.  From paragraph 0017, “The dicing process often causes cracks that damage Active Areas (AA) of the chips. Such cracking can damage the devices and metallization on the semiconductor chips. To prevent such damage, the crackstops 50A/50B have been provided along the perimeter of the chips 10A/10B to interrupt propagation of cracks beyond them”.  So when an external crack is generated, it is to be expected to intrude into the active area, said 

Regarding claim 10, Lane et al. disclose the semiconductor device of claim 9, wherein sidewalls of the second portions are substantially vertical to a surface of the first portion (Lane shows sidewalls of 50A to be vertical in relation to a flat first portion identified).

Regarding claim 11, Lane et al. disclose the semiconductor device of claim 9, wherein the second portions are disposed at each side of the periphery region (after the combination modification of Lane to have plural crack stops, Lane already shows the crack stops at all sides of the active region / “main region”).

Regarding claim 13, Lane et al. disclose the semiconductor device of claim 9, wherein misfit defects of the semiconductor layer in the main region are less than misfit defects of the semiconductor layer in the periphery region (any cracks that include internally created cracks will be prevented from propagating to the central area by the presence of the crack stops which act as a physical barrier to intrusion by outer generated cracks, this is the purpose of crack stop elements as shown by Lane, Dyer and Farooq).  From paragraph 0017, “The dicing process often causes cracks that damage Active Areas (AA) of the chips. Such cracking can damage the devices and metallization on the semiconductor chips. To prevent such damage, the crackstops 

Regarding claim 14, Lane et al. disclose the semiconductor device of claim 9, wherein separations between the second portions are different in width (Dyer shows in Fig. 14, where the spacing between the plural crack stops is different along a side length of the main area, as opposed to the separation distance between neighboring crack stops moving normal to the side line).


Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US 2011/0140245) in view of Dyer et al. (US 2015/0325531) in view of Farooq et al. (US 2014/0339703) in view of Chung et al. (US 9,673,330).

Regarding claim 15, the prior art of Lane discloses in Fig. 3B and 4, a semiconductor device, comprising:

a substrate (silicon substrate 12A, ¶ 0082) comprising a planar portion (“main region” of 12A in annotated Fig. 4 above, for Fig. 3B the region of upper surface of 12A where 50A is not present) and an edge structure on a periphery of the planar portion (50A in “periphery region” as shown). 

First, Lane does not disclose wherein the edge structures are, 


Dyer teaches both arrangements of the continuous and plural crack stop as well established knowledge in the art.  Dyer discloses in Figs. 14 and 15, shown above, wherein it is commonly known in the art that crack stop structures can either be formed in continuous surrounding shape as can be seen in Fig. 15, where the active central region is protected by the continuous crack stop structure (130, ¶ 0060, in crack stop region 30), and also it is known that the crack stop structure can be a plurality of elements as can be seen in Fig. 14 (plural 130 in region 30).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a plurality of pillars on a periphery of the planar portion”,

in the invention or system of Lane as taught by Dyer, for the purpose of aiding in the prevention of propagation of cracks and defects.  This motivation statement is provided by Dyer in paragraph 0059 which is discussing the arrangement of Fig. 14.

Second, Lane does not disclose,
“wherein the pillars are shaped as rectangular columns”.


wherein the pillars are shaped as rectangular columns (as shown above in Fig. 7C, the segmented crack stops are rectangular shaped).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the pillars are shaped as rectangular columns”,

in the invention or system of Lane as taught by Farooq, for the purpose of having crack stop protection that requires less material to accomplish the purpose.

Third, and it should be noted that this is not a combination rejection, in this particular last portion of the rejection, but a result of the combination rejections made above.  So because Lane does not disclose a plural crack stop arrangement, Dyer and Farooq have been utilized to modify Lane’s crack stop to be a segmented arrangement of plural metallic structures surrounding an active area.  With that modification, Lane in view of the secondary references would then be oriented to disclose,
“an imaginary connecting line is formed between corners of two of the pillars on opposite sides of the substrate, and the imaginary connecting line is neither parallel to nor perpendicular to a horizontal direction”.

Generally speaking, any cracks that include internally created cracks will be prevented from propagating to the central area by the presence of the crack stops which act as a physical barrier to intrusion by outer generated cracks, this is the purpose of crack stop elements as shown by Lane and Farooq.  Lane discusses the presence of cracks and the means by which to stop them from entering the active region by the use of crack stop structures in paragraphs 0007, 0009, 0013, 0017.  From paragraph 0017, “The dicing process often causes cracks that damage Active Areas (AA) of the chips. Such cracking can damage the devices and metallization on the semiconductor chips. To prevent such damage, the crackstops 50A/50B have been provided along the perimeter of the chips 10A/10B to interrupt propagation of cracks beyond them”.  So when an external crack is generated, it is to be expected to intrude into the active area, said intrusion vector, would represent the imaginary line, that a crack would follow from external to the interior, to the interior region.  Further the crack stops of Lane will not permit the crack to follow the imaginary line that a crack would usually propagate along to intrude upon the internal active area.  “Misfit defect” has been interpreted to mean a “crack” as Lane calls them.  Cracks can follow any angle, usually are not straight, but any angle from greater than 0 to less than 180 degrees facing the long edges of the active region, so many angles beside ninety degrees can be expected.

Last, Lane does not disclose, 
“a plurality of channel layers over the substrate and between the pillars;
an isolation structure between the pillars and the channel layers; and
a gate structure over the channel layers”.

    PNG
    media_image10.png
    635
    580
    media_image10.png
    Greyscale

Chung discloses in Fig. 1A-B, provided above, wherein,
a plurality of channel layers (portion of fin CH) over the substrate (110) and between the pillars (by combining Chung’s device active region into the active region of Lane, the aforementioned active region of Chung would place the fin channels over the substrate in the active area, which would be surrounded by the combined plural pillars of Dyer/Farooq into the peripheral region of Lane, that would surround the active area as shown by Chung);
an isolation structure (130, “isolation layer”) between the pillars (already established pillars in the periphery of combined system) and the channel layers (as every channel is surrounded by 130, 130 would be between the channels and the periphery, e.g. the pillars in the periphery); and


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a plurality of channel layers over the substrate and between the pillars;
an isolation structure between the pillars and the channel layers; and
a gate structure over the channel layers”,

in the invention or system of Lane et al. as taught by Chung, for the purpose of providing the active area details of a standard plural FinFET array with isolation regions and gate for adding functionality to the active region.

Regarding claim 16, Lane et al. disclose the semiconductor device of claim 15, wherein sizes of the pillars in width are different (as can be seen in Fig. 14 of Dyer, the widths of crack stops perpendicular to the active region long edges are different to the dimension of the crack stops along the active region edges).

Regarding claim 17, Lane et al. disclose the semiconductor device of claim 15, wherein sidewalls of the two of the pillars on the opposite sides of the substrate are not aligned along the horizontal direction or a direction perpendicular to the horizontal direction (both Dyer Fig. 14  and Farooq Fig. 7C show crack stops that are aligned in an offset manner so as to satisfy this 

Regarding claim 20, Lane et al. disclose the  semiconductor device of claim 15, wherein corners of two of the pillars at the same side of the planar portion are aligned in the horizontal direction or the direction perpendicular to the horizontal direction (both Dyer Fig. 14  and Farooq Fig. 7C show crack stops that satisfy this limitation). 


Allowable Subject Matter
Claims 4, 8, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893